DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/30/2021 has been entered. Claims 1-13 remain pending in the application.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-13 have been considered but are not persuasive.
In response to applicant's argument that the references fail to show certain features of the applicant’s invention as recited in claim 1, specifically, a “process transmitted data of the mobile camera (100), of the holder (110), of the motor vehicle (10) and/or of the front attachment (20) and, as a result of the processing, detect the components (100, 110, 10, 20) which are coupled to one another in a signal-transmitting fashion, and configure the camera monitoring system (1) as a function of the detected components (100, 110, 10, 20)” it is noted that this limitation is interpreted according to the broadest reasonable interpretation as would be understood by one of ordinary skill in the art. Notably, the construction of the claim language includes a listing of claim elements in and/or form, meaning that the signal processing and detection can be interpreted as being between as few as only two of the listed elements. The listing of “components” as including the reference numbers of all the components does not plausibly supersede this and/or phrasing because the claim only reads, “detect the components which are coupled to one another” so one of ordinary skill would read that the components may it is checked whether the signal ASS exceeds a threshold value THR…. the camera image KB is processed in accordance with the signal ASS emitted by the acceleration sensor 16. This means that the camera image is rotated, distorted, or otherwise processed accordingly. In step S85, an image section is provided which is suitable for integration in the display 41 of the electronic rearview mirror 4. The camera image is either cropped so that it first into the remaining area of the electronic rearview mirror, or it is compressed or stretched accordingly.” One of ordinary skill would understand that by this disclosure, data transmitted by the mobile camera and the vehicle are processed, and one of ordinary skill would find obvious that if a signal from an acceleration sensor of a vehicle is received, a vehicle is certainly detected. From there, the camera monitoring system is configured with regards to the image display as a result of the detected components. Therefore, Smits teaches a “process transmitted data of the mobile camera (100), of the holder (110), of the motor vehicle (10) and/or of the front attachment (20) and, as a result of the processing, detect the components (100, 110, 10, 20) which are coupled to one another in a signal-transmitting fashion, and configure the camera monitoring system (1) as a function of the detected components (100, 110, 10, 20).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smits (WO 2018215369) (hereinafter Smits) in view of Soar (US 20160094051) (hereinafter Soar).
Regarding claim 1, Smits teaches A camera monitoring system (1) for a motor vehicle (10), comprising: 
a holder (110) removably fastenable to an outside of the motor vehicle (10) or to a front attachment (20) of the motor vehicle (10) (see Smits paragraph 18 regarding energy transfer unit attached to outside wall of a vehicle and holds a camera in operation while receiving energy from the energy transfer unit),
a mobile camera (100) removably fastenable to the holder (110) and having a second signaling coupler (102) (see Smits paragraph 18 regarding energy transfer unit attached to outside wall of a vehicle and holds a camera in operation while receiving energy from the energy transfer unit and paragraph 12 regarding camera unit containing radio interface for wireless information transmission)
wherein the mobile camera (100) is configured to capture image data of a surrounding area and to provide the captured image data wirelessly as measurement signals for further processing (see Smits paragraph 14 regarding capture of vehicle surroundings with camera and acceleration sensor measurement signals and paragraph 42 regarding wireless transfer of signals captured by camera to processor of base unit and paragraph 82 regarding base unit being connected to vehicle bus system)
at least one controller (11, 104) configured to receive and process signals of the mobile camera (100) and provide image signals for display for a monitor (13) of the motor vehicle (10) (see Smits paragraph 42 regarding wireless transfer of signals captured by camera to processor and paragraph 65 regarding processing steps and display of image on display of rearview mirror), and
process transmitted data of the mobile camera (100), of the holder (110), of the motor vehicle (10) and/or of the front attachment (20) and, as a result of the processing, detect the components (100, 110, 10, 20) which are coupled to one another in a signal-transmitting fashion, and configure the camera monitoring system (1) as a function of the detected components (100, 110, 10, 20) (see Smits paragraph 42 regarding wireless transfer of signals captured by camera to processor and paragraph 65 regarding processing steps including camera system configuration according to the detected components and display of image on display of rearview mirror).
However, Smits does not explicitly teach the holder having a signaling coupler as needed for the limitations of claim 1. 
Soar, in a similar field of endeavor, teaches the holder (110) having a first signaling coupler (112) (see Soar paragraph 103 and figure 10 regarding a system of data transfer between ;
a mobile camera (100) configured such that a transmission of information data between the camera (100) and the holder (110) is configurable by the second and first signaling couplers (102, 112) (see Soar paragraph 103 and figure 10 regarding a system of data transfer between an inductively connected mobile device and a power platform through RF communication transmit receive modules [signaling couplers], where power platform is connected with the vehicle data bus- in combination with Smits, the holder may be arranged to be hardwire connected to the vehicle data bus and wireless transmission may occur between the camera and the holder)
wherein the mobile camera (100) is configured to receive information data of the holder (110) and make the received information data available wirelessly for further processing (see Soar paragraph 103 and figure 10 regarding a system of data transfer between an inductively connected mobile device and a power platform through RF communication, where power platform is connected with the vehicle data bus and paragraph 86 regarding data transfer of information from power platform to mobile device- in combination with Smits, the holder may be arranged to be hardwire connected to the vehicle data bus and wireless transmission may occur between the camera and the holder)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Smits to include the teaching of 
One would be motivated to combine these teachings in order to provide teachings relating to data transfer between inductive power transfer devices and mobile devices in a vehicle (see Soar paragraph 8). 
Regarding claim 2, the combination of Smits and Soar teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Smits and Soar teaches wherein the second and first signaling couplers (102, 112) of the mobile camera (100) and of the holder (110) are configured such that wireless transmission of information data is configurable between the mobile camera (100) and the holder (110) (see Smits paragraph 14 regarding capture of vehicle surroundings with camera and acceleration sensor measurement signals and paragraph 42 regarding radio interface wireless transfer of signals captured by camera to processor of base unit and paragraph 82 regarding base unit being connected to vehicle bus system- the fact that these two radio units can interface broadly means that they can be configured to interface, thus the couplers are configurable).  
Regarding claim 3, the combination of Smits and Soar teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Smits and Soar teaches wherein the first signaling coupler (112) of the holder (110) comprises an RFID transponder, and the second signaling coupler (102) of the mobile camera (100) comprises an RFID reader (see Smits paragraph 42 regarding radio interface wireless transfer of signals from processor to camera, indicating a camera RF transponder and a processor RF reader).  
Regarding claim 4, the combination of Smits and Soar teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Smits and Soar teaches wherein the mobile camera (100) has a lens (103) with an angle of aperture of 220° (see Smits paragraph 56 regarding mention of optics from 180 to 190 to 240 degree angle of apertures for lenses commercially available, or expected to be commercially available, which indicates that these lenses are known to one of ordinary skill in the art. The choice of a 220 degree opening lens is within this range of known angles of apertures to Smits and would be obviated as a possible choice of lens aperture for the mobile camera as a matter of design).
Regarding claim 5, the combination of Smits and Soar teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Smits and Soar teaches wherein the mobile camera (100) has a magnet (101) that forms a magnetic retaining force in conjunction with the holder (110) (see Smits paragraph 38 and 39 regarding magnetic device to hold camera in energy transmission unit holder).  
Regarding claim 6, the combination of Smits and Soar teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Smits and Soar teaches wherein the holder (110) has a metal element that forms a magnetic retaining force in conjunction with the magnet (101) of the mobile camera (100) (see Smits paragraph 39 regarding magnetic device to hold camera in energy transmission unit holder).  
Regarding claim 7, the combination of Smits and Soar teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Smits and Soar teaches wherein the holder (110) and/or the mobile camera (100) comprises an energy accumulator, and electrical energy for operating the mobile camera (100) is transmittable from the holder (110) to the mobile camera (100) (see Smits paragraph 71 regarding charging cradle with energy accumulator for inductive power transfer).  
Regarding claim 8, the combination of Smits and Soar teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Smits and Soar teaches A motor vehicle (10) comprising: 
the front attachment (20) arranged on a front side of the motor vehicle (10) and coupled thereto (see Smits paragraph 81 regarding mounting camera on front excavator arm), and 
the camera monitoring system (1) as claimed in claim 1, which camera monitoring system (1) being coupled to the front attachment (20) by the holder (110) (see citation for claim 1 above and Smits paragraph 81 regarding mounting camera on front excavator arm).
Regarding claim 9, Smits teaches A method for operating a camera monitoring system (1) for a motor vehicle (10), comprising:
coupling the camera (100) and the holder (110) to the motor vehicle (10) or to a front attachment (20) of the motor vehicle (10) (see Smits paragraph 18 regarding energy transfer unit attached to outside wall of a vehicle and holds a camera in operation while receiving energy from the energy transfer unit);   
wherein at least one of the coupled components composed of the camera (100), holder (110), motor vehicle (10) or front attachment (20) has a controller (104, 11) (see Smits paragraph 42 regarding wireless transfer of signals captured by camera to processor and paragraph 65 regarding processing steps and display of image on display of rearview mirror); and 
receiving and processing the transmitted data of the camera (100), of the holder (110), of the motor vehicle (10) and/or of the front attachment (20) by the controller (104, 11) (see Smits paragraph 42 regarding wireless transfer of signals captured by camera to processor and paragraph 65 regarding processing steps and display of image on display of rearview mirror), and 
as a result of the processing detecting the components (100, 110, 10, 20) which are coupled to one another in a signal-transmitting fashion, and configuring the camera monitoring system (1) as a function of the detected components (100, 110, 10, 20) (see Smits paragraph 42 regarding wireless transfer of signals captured by camera to processor and paragraph 65 regarding processing steps including camera system configuration according to the detected components and display of image on display of rearview mirror).

Soar, in a similar field of endeavor, teaches coupling a camera (100) to a holder (110) of the camera monitoring system (1) by respective signaling couplers (102, 112) of the camera (100) and of the holder (110) (see Soar paragraph 103 and figure 10 regarding a system of data transfer between an inductively connected mobile device and a power platform through RF communication transmit receive modules [signaling couplers], where power platform is connected with the vehicle data bus- in combination with Smits, the holder may be arranged to be hardwire connected to the vehicle data bus and wireless transmission may occur between the camera and the holder); 
wirelessly transmitting data between the camera (100), the holder (110), the motor vehicle (10) and/or the front attachment (20), which data comprises information data of the components (100, 110, 10, 20) that are coupled to one another (see Soar paragraph 103 and figure 10 regarding a system of data transfer between an inductively connected mobile device and a power platform through RF communication, where power platform is connected with the vehicle data bus and paragraph 86 regarding data transfer of information from power platform to mobile device- in combination with Smits, the holder may be arranged to be hardwire connected to the vehicle data bus and wireless transmission may occur between the camera and the holder), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Smits to include the teaching of Soar by incorporating the communication between a docking device and charging holder where the mobile camera and holder of Smits communicate with one another with radio interface units disposed between them. One of ordinary skill would recognize that both Smits and Soar are 
One would be motivated to combine these teachings in order to provide teachings relating to data transfer between inductive power transfer devices and mobile devices in a vehicle (see Soar paragraph 8). 
Regarding claim 10, the combination of Smits and Soar teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Smits and Soar teaches wherein the processing of the transmitted data and the configuring of the camera monitoring system (1) comprises: 
providing and displaying image signals by a monitor (13) of the motor vehicle (10) as a function of the detected components (100, 110, 10, 20) which are coupled to one another in a signal-transmitting fashion (see Smits paragraph 42 regarding wireless transfer of signals captured by camera to processor and paragraph 65 regarding processing steps including camera system set up steps according to the detected components and display of image on display of rearview mirror). 
Regarding claim 12, the combination of Smits and Soar teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
receiving measurement signals of the camera (100) which comprise image data on surroundings of the camera (100)  (see Smits paragraph 42 regarding wireless transfer of signals captured by camera to processor); 
processing the received measurement signals and providing image signals by the controller (104, 11); and displaying the provided image signals by the monitor (13) (see Smits paragraph 42 regarding wireless transfer of signals captured by camera to processor and paragraph 65 regarding processing steps including camera system set up steps according to the detected components and display of image on display of rearview mirror).
Regarding claim 13, the combination of Smits and Soar teaches all aforementioned limitations of claim 12, and is analyzed as previously discussed.
Furthermore, the combination of Smits and Soar teaches wherein the processing of the received measurement signals of the camera (100) comprises: 
evaluating and delimiting an image area which has been captured by the camera (100), and/or evaluating and setting an orientation of the camera (100) by receiving a measurement signal of an acceleration sensor of the camera (100) (see Smits paragraph 45 regarding evaluating image of camera against acceleration sensor of camera in order to display camera image in a meaningful orientation to user).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smits (WO 2018215369) (hereinafter Smits) in view of Soar (US 20160094051) (hereinafter Soar), further in view of Lang (US 20170374287) (hereinafter Lang).
Regarding claim 11, the combination of Smits and Soar teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.

Lang, in a similar field of endeavor, teaches wherein the provision and displaying of image signals by the monitor (13) of the motor vehicle (10) are carried out as a function of a specified time threshold value which is less than or equal to 200 ms (see Lang paragraph 11 regarding display of vehicle camera image signals on display in less than 200 ms).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Smits and Soar to include the teaching of Lang by incorporating the display process ensuring that the image captured by the camera is displayed in less than 200 milliseconds. One of ordinary skill would recognize that Smits and Lang are analogous in the field of vehicle surroundings monitoring and the considerations in making sure an image is displayed in less than 200 milliseconds are the same in Smits as in Lang.
One would be motivated to combine these teachings in order to provide teachings relating to cameras monitoring the field around a vehicle (see Lang paragraph 4).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483